DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 7-10 in the reply filed on 1/20/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dietrich et al. (2015/0377338).
Regarding claim 7, Dietrich discloses a housing of a motor vehicle, comprising: a cylindrical or hollow-cylindrical first housing part 1; and a second housing part 2, the first housing part resting against the second housing part via an end face, so that both of the first and second housing parts have a shared contact area, both of the first and second housing parts being integrally joined using friction welding in the contact area and/or in 
The limitation “Hydraulic housing for a braking system” is intended use and does not further limit the product.  While intended use recitations cannot entirely be disregarded, in composition and article claims, the intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention over the prior art.  It is in the position of the examiner that the prior art structure is capable of performing the intended use and therefore meets the instant claims (MPEP 2111.02).  
Regarding claim 8, Dietrich discloses that the integral joint is formed via a circumferential fillet weld 3 and/or a circumferential welding bead (figure 2).  
Regarding claim 9, Dietrich discloses that at least one of the first and second housing parts is made from a metallic material (paragraphs 0016-0017, 0023, 0036-0041).  
Regarding claim 10, Dietrich discloses that the metallic material is aluminum or an aluminum alloy (paragraphs 0016-0017, 0023, 0036-0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735